Title: To George Washington from Brigadier General William Winds, 10 July 1778
From: Winds, William
To: Washington, George


          
            Dear General
            Head Quarters Elizth Town [N.J.] July 10. 1778
          
          The Account I had the Honor of Sending you yesterday is Confirmed in Every Material
            Circumstance by the Capt. & Hands onboard the flagg of Truce provision sloop Who
            Came Yesterday from New York with this addition that there was a Meeting of the
            Merchants of New York on  Wednesday last, to Consult on What would be best to be Done on the Evacuation of
            New York, to know how many & who were Desirous of Continuing under the
            protection of the British Arms, (My Informants understood this Meeting to be by
            Direction of Genl Clinton.) the press begun on tuesday Night was Continued on Wednesday
            Night with Great Warmth, a report prevails in New York that a Vessel Just Arrived had
            brought Account that she had Spoke a large & strong french fleet a few Days ago
            off the Capes of Virginia, about 20 leagues from land. In Consequence of Which, all the
            large ships at New York & a Number of frigates are Ordered Imediately to put to
            sea, Admiral Gambier has removed his flagg from the Ardent to a small frigate to remain
            at New York, the press is said to be to Man the large
            Ships, the New York paper of Yesterday (which my Informants have seen) Gives the above
            Account & puff of 1300 seamen from the Transports having
            Entered—Volunteers, on board the large Ships In Order to Give Monsieurs a Drubing. the Scarcity of bread is Confirmed not only by the Hands
            of the flagg sloop, But also by two Deserters Who Made their Escape from Staten Island
            last Night, & say they had Drawn but one lb. of flour for 4 or 5 Days, In Genl
            Skinners Brigade to Which they belonged, they are Men known here, had been Kidnappd
            & forced into their Service. All Accounts Agree that some troops are Speedily to
            leave this Continent.
          A body of troops are lately landed at Powles hook Cannot as Yet learn any thing of
            their Numbers.
          This Appears to me to be a Critical time with them, that they Might Easily be thrown
            into Great Consternation & Disorder & their plans frustrated be they
            what they may.
          Harvest will be Generally In, in New Jersey in the Course of this Month, After Which I
            Can Get out 2000 or 3000 Men from My Brigade for a Short time if Wanted, Or Shall be
            more Mistaken than Ever I was in My life—I have the Honor to be with sincere Esteem Your
            Excellencys Most Obdt servt
          
            Wm Winds
          
        